﻿It gives me great
pleasure to deliver this statement on behalf of His
Excellency Rene Harris, President and Minister for
Foreign Affairs of the Republic of Nauru, who had to
cancel his trip to New York at the last minute due to
pressing matters at home. President Harris has asked
me to convey to Mr. Julian Hunte warmest
congratulations on his assumption of the stewardship of
the Assembly. As a small island developing State,
Nauru is extremely proud to be associated with the
Caribbean Community on Mr. Hunte’s marvellous
achievement, which gives us hope that we in the
Pacific will also have the opportunity to preside over
the Assembly.
My delegation would like, through him, to
commend His Excellency Mr. Jan Kavan, President of
the General Assembly at its fifty-seventh session, for
his excellent leadership and the great efforts that he
made, particularly in tackling the difficult issues that
have plagued the revitalization of the General
Assembly as the premier organ of the United Nations.
The President has pledged to continue the good work
that has been done in these areas, and he can count on
Nauru’s full cooperation.
Peace and security — or, more correctly, the lack
of it — is still the main focus of the United Nations 58
years after its inception. In the past 24 months, we have
seen the internationalization of terrorism manifest itself
out of a cocktail of hatred, desperation and fanaticism
that has spread its tentacles from the Middle East into
the international arena. It is unconventional,
clandestine, and indiscriminate with respect to its
victims. We are also seeing an increase in the
proliferation of weapons of mass destruction after a
period of relative calm, and this is further exacerbating
the situation.
The sum of these two nightmarish threats is a
cause for concern, and States that feel uniquely
vulnerable to terrorist acts are considering the real
possibility of terrorists gaining access to weapons of
mass destruction. That scenario has forced such States
to develop the antidote of unilateral action primed with
a pre-emptive strike policy.
We saw it in action in Afghanistan and, six
months ago in Iraq, just as President Bush said we
would if the Security Council failed to walk the talk of
resolution 1441 (2002), which called for the
disarmament by Iraq of its weapons of mass
destruction. Nauru is disappointed that President Bush
did not refer in his statement last week to the status of
the coalition’s search for stockpiles of these weapons,
and we are puzzled as to why it is hard to find them
when intelligence indicated that the Iraqis could arm
and unleash them so as to hit the United Kingdom
within 45 minutes.
My delegation considers the antidote to which I
referred to be the catalyst in the new wave of nuclear
weapons proliferation, and it is not a coincidence that
the countries singled out as part of the “axis of evil”
are being accused of developing nuclear weapons.
Nauru joins the appeal to the countries concerned to
observe their obligations under the Treaty on the Non-
Proliferation of Nuclear Weapons and to allow the
International Atomic Energy Agency to carry out
inspections and verify that nuclear weapons are not
being developed.
In all of this, we are certain of one thing: that the
major casualty of the current state of affairs is the
innocence of the United Nations, which was mortally
wounded in Baghdad when the lives of 22 dedicated
United Nations servants were lost, including that of the
22

revered Sergio Vieira de Mello, and more than 100
were injured.
The people of Nauru join the United Nations
family in mourning the victims of that tragedy, and our
heartfelt condolences go to the bereaved families. That
despicable act of terror has cast a shadow over the
safety and security of United Nations personnel
everywhere. The clarity of its emblem, which stood for
tolerance, hope and impartiality and which had acted as
a shield against attack, may have been blurred by its
subservient role to the administering force in Iraq.
In the light of the facts before us, Nauru fully
agrees with the assessment made by the Secretary-
General, Mr. Kofi Annan, in his bold and gutsy
statement that the Organization has “come to a fork in
the road” and that we are in a moment of time that is
“no less decisive than 1945 itself, when the United
Nations was founded.” (A/58/PV.7, p. 3)
Nauru fully supports the proposal to establish a
high-level panel of eminent personalities to review
threats to peace and security and other global
challenges insofar as these may influence or be
connected with such threats. Nauru strongly believes in
multilateralism as a key tool in resolving contemporary
problems in all of their complexity.
The Security Council should be at the centre of
our collective efforts in maintaining peace and
resolving conflict. At the same time, the Council must
have at its disposal the means of making evaluations
and taking collective action. Most importantly, it must
have the will to act quickly and decisively, not only to
threats to peace and security, but to genocide and other
massive violations of human rights.
Nauru is pleased to see the rapid progression
towards making the International Criminal Court
operational since its Statute came into force in July
2001. We believe that the objectives of the Court make
it a useful addition to the international tool kit for the
preservation of peace, as perpetrators of atrocious acts
in armed conflict have been put on notice that they will
be held accountable for their acts or omissions.
As a small island developing State in the Pacific
Ocean, Nauru aligns itself with the statements of the
leaders of the Pacific nations who have spoken before
me on the concerns and challenges that we, the small-
island-big-ocean developing States are facing, now and
in the future. Nauru bears all the unique characteristics
of a small island State, given our small size, in terms of
both land area and population, our remoteness and our
vulnerability to exogenous forces, be they man-made or
natural.
In 1994, the world community agreed that small
island developing States warranted special
consideration with regard to their economic and social
development because of the unique set of
characteristics that are inherent in each island country,
and it was to address those unique problems that the
Barbados Plan of Action was created.
As His Royal Highness the Prime Minister of
Tonga stated in his intervention, the road to sustainable
development for small island developing States is
posted with signs of undertakings, as we marched from
Barbados in 1994 to New York in 1999 for the five-
year review, then on to Monterrey in 2002 for the
International Conference on Financing for
Development, where more signs were posted saying
that internal self-help, good governance and trade were
the key to poverty alleviation, and that subscription to
those cures would provide the way for developed
countries to come in and help. Most, if not all, of the
small island developing States have been taking this
medicine for a long time, and we have yet to see the
doctor. In Johannesburg, a whole chapter was devoted
to the cause of the small island developing States. In
April of this year, the Commission on Sustainable
Development paved the way for an international
meeting to be held in Mauritius in 2004.
Yet despite all these signs of good intentions, the
reality is that, when small island developing States try
to see that these decisions or undertakings are reflected
in other international forums, our proposals in most
cases are either rejected or rendered impotent after
intense and difficult negotiations. The Cancún meeting
is a good example, as is the recent meeting of
Convention bodies such as the Eighth Conference of
the Parties to the United Nations Framework
Convention on Climate Change in New Delhi in 2002,
and the Sixth Conference of the Parties to the United
Nations Convention to Combat Desertification, held in
Havana recently. This undesirable situation needs to be
addressed if small island developing States are to
benefit from the positive outcomes of international
meetings or review conferences.
23

As we march towards Mauritius, small island
developing States will have to endure due process in
the Second Committee and at the twelfth session of the
Commission on Sustainable Development in order to
establish administrative and financial norms for the
international meeting. My delegation suspects that
there will be many bumps and detours on the way, but
our hope is that, at the end of the road, the outcome
will focus on what needs to be done — when and by
whom — to overcome impediments in the
implementation of the Programme of Action.
It is not sufficient to rely solely on the Barbados
Programme of Action to address all the development
problems of small island developing States. To that
end, Nauru sees the Millennium Development Goals as
supplementing the Programme of Action by adding the
human development dimension to the scope of issues
that should be addressed and by offering partnership to
drive the process.
However, for small island States like Nauru, the
complex reporting requirement of the Goals is adding
to the burden of reports that we are required to prepare,
and therefore it is the considered view of my
delegation that the United Nations Development
Programme should tailor the questionnaire to suit a
group of clients rather than use a one-size-fits-all
approach. Assistance also should be provided to
countries such as Nauru to collect and process the raw
data required for the report.
Nauru, like other low-lying small island States,
sees the Kyoto Protocol as its salvation from sea-level
rise and climate change, which would devastate our
already fragile ecological system, which is essential to
our livelihood and culture. My delegation understands
that the Russian Federation now stands between the
Kyoto Protocol’s coming into force and its continuing
to languish. If that is the case, then Nauru calls on the
Russian Federation to do what is universally right and
just by ratifying the protocol before the meeting of the
Ninth Conference of the Parties to the United Nations
Framework Convention on Climate Change, to be held
in Italy in December this year.
A healthy Pacific Ocean and the sustainable use
of its natural resources, including highly migratory fish
stocks, are also critical to our livelihood. We in the
Pacific have walked the talk on these issues through
the development of an ocean policy to guide us in the
management of our part of the Pacific Ocean and to
form the framework for future regional ocean-related
initiatives.
Secondly, we have adopted a Convention on the
Conservation and Management of Highly Migratory
Fish Stocks in the Western and Central Pacific Ocean,
which provides a comprehensive regime for the
management of the region’s highly migratory fish
stocks, both in our exclusive economic zone and in the
high seas.
The trans-shipment of nuclear waste through our
waters is of great concern to many island countries
because of the damage it could cause.
My delegation has stated during previous debates
that it agrees fully with the proposal to reform the
Security Council to bring it into tune with the realities
of today’s world order. We are disappointed that, after
10 years of debate, there is still no convergence of
views between the two camps on how to move forward.
To try to address the expansion along with the
question of the veto would be like riding a dead
horse — we would not go anywhere, which is exactly
the situation we are in.
Furthermore, my delegation believes that we have
done all we can do at the representative level, and that
the only way we can make progress is to take it to a
higher level, so that our political leaders can review
what we have done and make a decision on how to
move forward.
On the question of reforms to operational policies
and administrative structures, including budgetary
aspects of the United Nations, my delegation fully
supports the actions taken by the Secretary-General in
this regard, but it appears that much more has to be
done. The areas of review have to be enlarged and
intensified, if indeed the prediction that the regular
budget is going to exceed the $3 billion mark is
correct.
Finally, concerning reform, my delegation fully
supports the view expressed by Australia that the group
system needs modernization. Most of the Pacific small
island countries are buried in the Asian group, which
extends from the Pacific Ocean to the Suez Canal,
while our big brothers, Australia and New Zealand, are
“Others” in the Western European group. Outside the
United Nations system, the Pacific is usually grouped
with East Asia, in both economic and geopolitical
zoning. We see no reason why this cannot be the case
24

at the United Nations, considering that the divide
between Eastern and Western Europe will become
meaningless as the two converge.
Nauru, because of biased and incorrect media
reports over the last five years, now carries a stigma as
a haven for money-laundering through offshore banks
registered in Nauru. There have also been reports that
our Citizen Investment Programme is aiding and
abetting criminals and terrorists, allowing them free
movement by making possible the acquisition of
Nauruan passports.
The reluctance of foreign authorities to provide
proof of allegations of criminal activities by banks
registered in Nauru prevented the Government from
initiating the mechanism provided for in our legislation
to release information on offshore banks to foreign
authorities. This has put us on a collision course.
Nauru was not surprised when, in 2000, the
Financial Action Task Force (FATF) of the
Organization for Economic Cooperation and
Development (OECD) listed it along with others as a
non-cooperating country. The following year, Nauru’s
status was further downgraded, and it was put on the
list for “countermeasures” by members of FATF, not
because our laws were insufficient, but because the
goalposts were shifted and our failure involved a lack
of capacity and capability to supervise the offshore
banks registered in Nauru.
In December 2002, the United States
Government, in taking up FATF’s call to apply
countermeasures against Nauru, announced that Nauru
would be designated a “money-laundering” country
under the provisions of the Patriotic Act. The highest
level of sanctions would be applied, which would
prohibit all commercial and financial transactions
between any Nauru-registered financial institution and
the United States. In May 2003 Nauru was accordingly
informed and was given 30 days to show cause as to
why the sanction should not be applied.
Nauru submitted its comments, passed new laws
in March of this year repealing the registration of
offshore banks, and included a sunset clause
terminating the licenses that would come into effect 30
to 180 days — as the case may be — from 27 March
2003, when the law came into force. The Government
has also suspended the Citizen Investment Programme
while it reviews the law, in order to address the
concerns expressed by the United States Department of
State.
A new anti-money-laundering law was passed in
March, and work is in progress on omnibus legislation
that would address the financing of terrorism,
transnational organized crime and money-laundering.
Nauru also signed an article 98 agreement with the
United States.
In the process, Nauru has lost close to $2 million,
if not more, in revenue, which is a drop in the ocean to
OECD members but real money to us, considering that
it is equivalent to 5 per cent of the Government’s
annual budget. We are now waiting to learn our fate —
awaiting the judgement of the United States and the
FATF, as the two are interlinked.
To conclude, Nauru, small as it is, believes that
power consists in a nation’s capacity to link its will
with the purpose of others, to lead by reason and give
the gift of cooperation.









